COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jack C. Ogg v. 2229 San Felipe, LLC and Gilbane Building Company

Appellate case number:   01-17-00505-CV

Trial court case number: 2016-26744

Trial court:             129th District Court of Harris County

       The parties’ joint motion to postpone oral argument and to abate the appeal is granted in
part. The October 24, 2018 oral argument is canceled, and the appeal is removed from the
submission docket. The parties are directed to provide the court a status report on or before
December 5, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting for the court


Date: October 22, 2018

Panel consists of Justices Jennings, Higley, and Massengale